Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) filed February 17th, 2021 has been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devenyi (US 5,515,210).
Regarding claim 1, Devenyi discloses an optical driving apparatus (Figs. 1-2) comprising:
a holder (10) configured to hold an optical element (as shown in Fig. 1) and including a first contact portion (26, 24) and a second contact portion (22, 28) that are spaced from each other in an optical axis direction (as shown in Fig. 1);
a guide member (4) configured to contact the first contact portion and the second contact portion (as shown in Fig. 2) and to guide the holder in the optical axis direction (as shown in Fig. 1); and
a biasing member (12) configured to generate a biasing force serving as a magnetic force (Col. 2, line 42, “permanent magnet assembly 12”) configured to bias the holder so that the first contact portion and the second contact portion are pressed against the guide member (Col. 2, lines 24-27, “The permanent magnet assembly 12 has a permanent magnet 20 which provides a closed-coupled attractive magnetic force to support the lens assembly 2 to the guide rod 4”), wherein the biasing member is disposed between the first contact portion and the second contact portion in the optical axis direction (as shown in Fig. 1).
Regarding claim 2, Devenyi further discloses wherein each of the first contact portion (26, 24) and the second contact portion (22, 28) includes a pair of contact portions configured to contact the guide member in two directions different from each other (as shown in Fig. 1, the first and second contact portions each contain a pair of contact portions).
Regarding claim 10, Devenyi discloses an optical apparatus (Figs. 1-2) comprising an optical driving apparatus (2), wherein the optical driving apparatus includes:
a holder (10) configured to hold an optical element (as shown in Fig. 1) and including a first contact portion (26, 24) and a second contact portion (22, 28) that are spaced from each other in an optical axis direction (as shown in Fig. 1);
a guide member (4) configured to contact the first contact portion and the second contact portion (as shown in Fig. 2) and to guide the holder in the optical axis direction (as shown in Fig. 1); and
a biasing member (12) configured to generate a biasing force serving as a magnetic force (Col. 2, line 42, “permanent magnet assembly 12”) configured to bias the holder so that the first contact portion and the second contact portion are pressed against the guide member (Col. 2, lines 24-27, “The permanent magnet assembly 12 has a permanent magnet 20 which provides a closed-coupled attractive magnetic force to support the lens assembly 2 to the guide rod 4”), wherein the biasing member is disposed between the first contact portion and the second contact portion in the optical axis direction (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Devenyi (US 5,515,210) in view of Espersen (US 2016/0062133).

    PNG
    media_image1.png
    745
    688
    media_image1.png
    Greyscale

Regarding claim 3, Devenyi further discloses wherein the holder (10) includes a first stopper portion (examiner labeled Fig. 1) and a second stopper portion (examiner labeled Fig. 1), and restrict the first contact portion and the second contact portion from displacing from the guide member in directions different from the optical axis direction (as shown in Fig. 1, the stopper portions prevent the guide member from moving orthogonally to the optical axis).
Devenyi does not specifically disclose a first stopper portion and a second stopper portion that are provided at locations different from those of the first contact portion and the second contact portion in the optical axis direction, are spaced from each other in the optical axis direction, contact the guide member.
However Espersen, in the same field of endeavor because both teaches an optical driving apparatus, teaches a first stopper portion (Figs. 3 and 5, 146A) and a second stopper portion (146B) that are provided at locations different from those of the first contact portion (142) and the second contact portion (122) in the optical axis direction (as shown in Figs. 3 and 5), are spaced from each other in the optical axis direction (as shown in Figs. 3 and 5), contact the guide member (116, 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical driving apparatus of Devenyi with the a first stopper portion and a second stopper portion that are provided at locations different from those of the first contact portion and the second contact portion in the optical axis direction, are spaced from each other in the optical axis direction, contact the guide member as taught by Espersen, for the purpose of keeping the guide rail in contact with the guide member. 
Regarding claim 4, modified Devenyi teaches as is set forth in claim 3 rejection above and further discloses wherein the biasing member (12) is disposed in an area in the optical axis direction where a first range between the first contact portion and the second contact portion and a second range between the first stopper portion and the second stopper portion overlap each other (as shown in Fig. 1, a range between the contact portions and a range between the stopper portions overlap).
Regarding claim 5, modified Devenyi teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein at least one of the first stopper portion and second stopper portion is disposed in the first range.
However Espersen, in the same field of endeavor because both teaches an optical driving apparatus, teaches wherein at least one of the first stopper portion (Fig. 3, 146A) and second stopper portion (146B) is disposed in the first range (as shown in Fig. 3, 146A is disposed between 122 and 142 in the optical axis direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical driving apparatus of Devenyi in view of Espersen with the wherein at least one of the first stopper portion and second stopper portion is disposed in the first range as taught by Espersen, for the purpose of keeping the guide rail in contact with the guide member. 
Regarding claim 6, modified Devenyi teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein at least one of the first contact portion and the second contact portion is disposed in the second range.
However Espersen, in the same field of endeavor because both teaches an optical driving apparatus, teaches wherein at least one of the first contact portion (Fig. 3, 142) and the second contact portion (122) is disposed in the second range (142 is disposed between the two stoppers 146A and 146B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical driving apparatus of Devenyi in view of Espersen with the wherein at least one of the first contact portion and the second contact portion is disposed in the second range as taught by Espersen, for the purpose of keeping the guide rail in contact with the guide member. 
Regarding claim 7, modified Devenyi teaches as is set forth in claim 4 rejection above but does not specifically disclose wherein at least one of the first stopper portion and the second stopper portion is located outside the first range in the optical axis direction, and outside one of the first contact portion and the second contact portion closer to a center of gravity of the holder
 However Espersen, in the same field of endeavor because both teaches an optical driving apparatus, teaches wherein at least one of the first stopper portion (Fig. 3, 146A) and the second stopper portion (146B) is located outside the first range in the optical axis direction (146B is located outside the range of contact portions 142 and 122), and outside one of the first contact portion and the second contact portion closer to a center of gravity of the holder (the distance between 146B and 144 is closer than 122 to 144).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical driving apparatus of Devenyi in view of Espersen with the wherein at least one of the first stopper portion and the second stopper portion is located outside the first range in the optical axis direction, and outside one of the first contact portion and the second contact portion closer to a center of gravity of the holder as taught by Espersen, for the purpose of keeping the guide rail in contact with the guide member. 
Regarding claim 8, modified Devenyi teaches as is set forth in claim 4 rejection above and Devenyi further discloses wherein the first stopper portion and the second stopper portion are provided inside the first range in the optical axis direction (as shown in examiner labeled Fig. 1, the stopper portions are provided within the range of the contact portions).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Devenyi (US 5,515,210) in view of Akada (US 5,644,440).
Regarding claim 9, Devenyi discloses as is set forth in claim 1 rejection above but does not specifically disclose further comprising a vibration type vibrator that includes a vibrating body that provides vibrations and a contact body that contacts the vibrating body, the vibration type actuator being configured to driving the holder in the optical axis direction by moving the vibrating body and the contact body relative to each other, wherein the vibrating body contacts the contact body within a first range between the first contact portion and the second contact portion in the optical axis direction.
However Akada, in the same field of endeavor because both teaches an optical driving apparatus, teaches further comprising a vibration type vibrator (Figs. 1-2, 1) that includes a vibrating body that provides vibrations and a contact body (6) that contacts the vibrating body (1c), the vibration type actuator being configured to driving the holder in the optical axis direction by moving the vibrating body and the contact body relative to each other (Col. 3, lines 44-48, “the piezoelectric vibration member 1 rectilinearly moves along the guide member 6 owing to the frictional driving force produced between the pair of driving pieces 1c and the guide member 6.”), wherein the vibrating body contacts the contact body (6) within a first range between the first contact portion (5a-8) and the second contact portion (5b-1) in the optical axis direction (as shown in Fig. 2b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the optical driving apparatus of Devenyi with the further comprising a vibration type vibrator that includes a vibrating body that provides vibrations and a contact body that contacts the vibrating body, the vibration type actuator being configured to driving the holder in the optical axis direction by moving the vibrating body and the contact body relative to each other, wherein the vibrating body contacts the contact body within a first range between the first contact portion and the second contact portion in the optical axis direction as taught by Akada, for the purpose of keeping the guide rail in contact with the guide member. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571 )272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        5 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872